Citation Nr: 0611844	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  94-11 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968 and from April 1968 to November 1971, including 
a tour of duty in the Republic of Vietnam from August 1966 to 
August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1991 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.

The Board remanded this case back to the RO in January and 
December of 2000 and in March 2004.

In December 2000, the Board also denied the veteran's claim 
for an increased evaluation for postoperative residuals of a 
right inguinal herniorrhaphy.  The veteran's representative 
raised this issue again in the June 2005 Written Brief 
Presentation, although it is not presently before the Board 
on appeal.  The Board thus refers this matter to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of both the type of evidence needed to 
substantiate his claim and his right to submit additional 
evidence.

2.  The veteran has a current diagnosis of PTSD, but this 
diagnosis has not been shown to be predicated on either 
participation in combat with the enemy in the Republic of 
Vietnam or a corroborated stressor from service.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
treatment reported by the veteran and has afforded him 
comprehensive VA psychiatric examinations addressing his 
claimed PTSD.  The RO has also undertaken extensive 
evidentiary development with regard to the veteran's claimed 
PTSD stressors, as described in further detail below.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in letters issued in May 2001 and March 2004.  By 
these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Here, the noted "duty to assist" letters were issued 
subsequent to the appealed  rating decision.  However, that 
decision was issued more than nine years prior to the 
enactment of the VCAA.  The Board has already addressed 
concerns relating to the VCAA in its December 2000 remand, 
and, as indicated above, the RO has taken all necessary steps 
to both notify the veteran of the evidence needed to 
substantiate his claim and assist him in developing relevant 
evidence.

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (March 
3, 2006), regarding the need for notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
However, any absence of such notification is not prejudicial 
in this case, involving only a service connection claim.  
With service connection cases, no disability rating or 
effective date is assigned when service connection is denied.  
Also, in cases where service connection is granted, it is the 
responsibility of the agency of original jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

However, VA regulations reflect that symptoms attributable to 
PTSD are often not manifested in service.  Accordingly, 
service connection for PTSD requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. 
App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  

Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).

The Board observes, however, that in Pentecost v. Principi, 
16 Vet. App. 124 (2002), the Court recently held that a 
veteran's unit records constituted independent descriptions 
of rocket attacks that were experienced by the veteran's unit 
when he was stationed in Vietnam, which, when viewed in the 
light most favorable to him, objectively corroborated his 
claim of having experienced rocket attacks.  The Court 
reiterated that although the unit records did not 
specifically identify the veteran as being present during the 
rocket attacks, the fact that he was stationed with a unit 
that was present while such attacks occurred suggested that 
he was in fact exposed to the attacks.

In view of 38 C.F.R. § 3.304(f), the Board has first 
considered the question of whether the veteran has a medical 
diagnosis of PTSD.  In the present case, the veteran has 
received VA mental health treatment beginning in September 
1972 and was noted to have "[f]eatures of" PTSD in an April 
1993 VA examination report.  A VA social worker rendered an 
impression of PTSD in a March 1996 record, and this 
impression was confirmed by a VA psychiatrist in an April 
1996 record.  A PTSD diagnosis was also rendered in a 
December 1998 VA examination report.  Although this diagnosis 
was not indicated in the report of a July 2003 VA 
examination, the Board finds that, for purposes of this 
decision, a PTSD diagnosis has been confirmed by the evidence 
of record.

Nevertheless, the veteran's diagnosis of PTSD must be based 
upon either participation in combat with the enemy or a 
corroborated in-service stressor for service connection to be 
warranted, as noted above.  Again, a favorable medical 
opinion is insufficient, in and of itself, to predicate the 
grant of service connection for PTSD.  See Moreau v. Brown, 9 
Vet. App. at 396.  Thus, the question becomes whether the 
veteran either engaged in combat with the enemy during 
service or experienced a corroborated in-service stressor 
upon which the diagnosis of PTSD is predicated.

With regard to the question of whether the veteran 
participated in combat with the enemy during service, the 
Board observes that his service personnel records indicate 
that he was awarded such commendations as the Vietnam Service 
Medal with a bronze star, two overseas bars, the National 
Defense Service Medal, and the Republic of Vietnam 
Commendation Medal with a "60" device."  Nevertheless, 
there is no indication of receipt of such combat-related 
citations as the Purple Heart Medal or the Combat Infantryman 
Badge.  Moreover, while the veteran's DA Form 20 confirms his 
participation in the Vietnam Counteroffensive Phase II and 
III campaigns, there is no indication of a combat role.  

The Board has also reviewed the claims file to determine 
whether the veteran sustained any combat-related wounds or 
other incidents of treatment reflecting combat.  In this 
regard, the Board is aware that service connection is in 
effect for postoperative residuals of a right inguinal 
herniorrhaphy, and he has reported that this disability 
resulted from a gunshot/shrapnel wound in April 1967 from a 
mortar attack while driving a truck from Cam Rahn Bay to Nha 
Trang.  The veteran's reported history of such an injury is 
reflected in an April 1970 in-service VA hospital record, 
during emergency treatment for lacerations to the right hand, 
as well as in multiple post-service treatment records and 
examination reports.  Additional details are provided in the 
December 1998 VA examination report.

A review of the available service medical records, however, 
reveals no documentation of a gunshot/shrapnel wound to the 
groin, as reported by the veteran.  In view of his report of 
treatment for this wound at the Air Force Base Hospital in 
Cam Rahn Bay in April 1967, the Board requested an additional 
search for such clinical records from that facility in the 
March 2004 remand.  While the RO contacted the service 
department for such specific records, the RO was notified in 
January 2005 that, while a search of the noted treatment 
location for 1967 records was conducted, no clinical records 
could be located.

Consequently, the claims file contains no corroboration, 
either in terms of commendations received or injuries 
sustained, that the veteran participated in combat with the 
enemy during service.  As such, the Board has considered 
whether the veteran's diagnosis of PTSD is based upon a 
corroborated in-service stressor or stressors.

In addition to his claimed gunshot/shrapnel wound, the 
veteran has reported stressors from his tour of duty in the 
Republic of Vietnam including seeing a colleague die in the 
April 1967 mortar attack, working with dead bodies at Cam 
Rahn Bay, and seeing a woman being tortured.  The most 
detailed description of these events is included in the 
aforementioned December 1998 VA examination report.

In July 1997, the RO contacted the United States Joint 
Services Records Research Center (JSRRC) (previously the U.S. 
Armed Services Center for Research of Unit Records) so as to 
corroborate the veteran's claimed Vietnam stressors.  In 
January 1998, the JSRRC provided unit records for the 10th 
Transportation Battalion, the higher headquarters of the 
410th Transportation Company, for the period from August 1966 
to July 1967; a casualty report from the U.S. Army Depot at 
Cam Rahn Bay; and documentation of two attacks occurring in 
the Nha Trang area during the reporting period.

In the accompanying report, the JSRRC noted that the April 
1967 mortar attack reported by the veteran could not be 
documented, a fact which, notably, distinguishes this case 
from Pentecost, in which the reported attack was confirmed by 
unit records.  Moreover, it was noted that the veteran was 
not listed among the casualty files.  Finally, the Board 
observes that the reported stressors of working with dead 
bodies at Cam Rahn Bay and seeing a woman tortured are not 
documented in the unit records.

Accordingly, VA has not been able to corroborate any of the 
veteran's claimed stressors from his tour of duty in the 
Republic of Vietnam.  In a February 2000 statement, however, 
he reported a further stressor based on service within the 
United States, namely that, while assigned to "B" Battery 
of the 3rd Battalion, 1st Artillery, in Herminie, Pennsylvania 
from July 1968 to February 1969, he participated in burial 
detail duties at that location.  

Following instructions contained in the Board's December 2000 
remand, the RO requested additional personnel records of the 
veteran's unit.  The records received from the service 
department confirm that the veteran was stationed with that 
unit in Herminie (Irwin), Pennsylvania, but these records 
contain no corroboration that he participated in burial 
detail duties at that location.  Rather, his principal duty 
during that time period was working as a launcher helper.

Overall, based upon a review of the entire claims file, the 
Board finds that the evidence of record shows that the 
veteran has been diagnosed with PTSD.  However, the evidence 
of record does not reflect participation in combat with the 
enemy in the Republic of Vietnam, and there is no evidence 
showing that the veteran's current diagnosis of PTSD is 
otherwise predicated upon a corroborated stressor from 
service.  As such, the Board finds that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for PTSD, and the claim must be denied.  

In reaching this decision, the Board acknowledges that the VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b). 


ORDER

The claim of entitlement to service connection for PTSD is 
denied.




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


